EX-10 4 exhibit1014.htm EXHIBIT 10.14

EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT is made as of the 1st day of August, 2001 BETWEEN :



COREL CORPORATION

(hereinafter referred to as the "Employer")

OF THE FIRST PART



-and-



AMANDA BEDBOROUGH



(hereinafter referred to as the "Employee")

OF THE SECOND PART



WHEREAS the Employer and the Employee wish to enter into an agreement pursuant
to which the Employee will provide the Employee's services to the Employer as
hereinafter set forth, and the Employer will hire and retain the services of the
Employee as an employee of the Employer.



AND WHEREAS such agreement will be contingent upon Employer and/or its
affiliated companies completing a merger (the "Merger") with Micrografx, Inc.
and/or its affiliated companies ("Micrografx"), at which time this agreement
will extinguish any and all existing or prior agreements under which Employee
presently provides or has provided services to Micrografx.



NOW THEREFORE in consideration of the premises and mutual covenants and
agreements hereinafter contained, the parties hereto hereby mutually covenant
and agree as follows:



 * EMPLOYMENT
   
   
   
   

 * The Employee is employed on a full-time basis as the Executive Vice
   President, EMEA (Europe/Middle East/Africa) Operations. The Employer reserves
   the right to add to, revise, alter or withdraw any of the above terms and
   conditions subject to full and fair consultation with the Employee.
   
   
   
   

b. The Employee is employed on a full-time basis for the Employer and it is
understood that the hours of work involved will vary and may be irregular. The
Employee acknowledges that this clause constitutes agreement to work such hours
that are necessary to satisfactorily perform the Employee's responsibilities.



c. The Employee acknowledges and hereby agrees to carry out all lawful
instructions given to the Employee by the Employer .





 * The Employee acknowledges and hereby agrees to observe all policies of the
   Employer as the Employer may in its absolute discretion create from time to
   time and to perform all services associated with the position herein. In
   particular, Employee agrees to observe Employer's Network Use and Security
   Policy attached hereto as Schedule A.
   
   
   
   
 * The Employee acknowledges and agrees that during the currency of this
   agreement, the Employee shall devote the Employee's full-time and skill to
   the duties and responsibilities contemplated herein and shall not be engaged
   in any other employment in any other capacity or any other activity that
   interferes with the provision of the services contemplated herein or that is
   for the benefit of any person, corporation or enterprise whose business
   interests are either competitive or in conflict with those of the Employer.
   
   
   
   

 * EMPLOYMENT TERM
   
   
   
   

Subject to being terminated pursuant to the provisions of paragraph 5 hereof,
the term of this agreement shall be indefinite and subject to the closing of the
Merger, commence on October 1, 2001.



 * SALARY AND BENEFITS
   
   
   
   
   
   
   
   

 * For all services rendered by the Employee in the course of the employment
   hereunder, the Employee shall receive a base annual salary of 130,000
   GBP(subject to statutory with holdings and deductions). The salary will be
   paid in twelve equal instalments over the year by credit transfer directly
   into the Employee's bank or building society account. Each salary instalment
   will be made as in keeping with the ordinary practices and policies of the
   Employer. The Employees salary will be reviewed on an annual basis in
   accordance with the employer's ordinary salary review process and schedule.
   
   
   
   
 * The Employee will also be eligible for an incentive bonus component of GBP
   95,000 (subject to statutory withholdings and deductions) based upon the
   successful realization of targets set by The Employer. Such targets and the
   incentive bonus plan in general shall be reviewed periodically by the
   Employer and may be varied from time to time by the Employer such that the
   Employee's earnings potential is not significantly diminished. All payments
   will be made by bank credit transfer. Without limiting the foregoing, the
   Employee specifically acknowledges that the incentive bonus plan is presently
   under review and a new plan is intended to be implemented within 3 to 6
   months. The implementation of the new plan shall not be deemed to constitute
   either a constructive dismissal or a repudiation of the agreement herein
   providing the plan does not result in a significant potential loss of
   earnings for the Employee.
   
   
   
   
 * Benefits will be commensurate with those offered by Employer from time to
   time, subjectto Employee meeting the qualifications. The benefits package
   currently includes:
   
   
   
   
   
   
   
   





Supplementary Health Care Plan (BUPA Care, Plan Premium B, spouse and
dependants), BUPA Travel Insurance (Individual cover), and a Contributory
Pension Scheme (Employee contribution of 5% and Employer contribution of 7.5% of
base salary to be paid directly to a personal pension scheme). Also to be
included in the benefits package is a car allowance of 1 ,300 GBP per month to
be paid out in the same manner as Employee's regular base salary. The Employee
will also be able to clam fuel expenses for business travel. The Employee
acknowledges that the granting of options is made only to full time employees
and is solely at the Employer's discretion. The Employee acknowledges that
except as hereinafter set out, there are no further benefits.



 * In the event that the Employee is absent from work due to sickness or injury,
   the Employer will pay up to a cumulative maximum of three months full pay in
   any rollingtwelve month period Any sums paid under this Scheme will include
   your SSP entitlements.
   
   
   
   

 * VACATION
   
   
   
   

The Employee shall be entitled annually to 25 days vacation in accordance with
the

company's policies and be entitled to take all UK public and bank holidays. The
Employee shall take the Employee's vacation entitlement in each 12-month period
and shall not accrue more than one year's vacation entitlement from one 12-month
period to the next. Without in any way limiting the generality of the foregoing,
and subject tocompliance with the laws of the United Kingdom, any vacation
entitlement not taken in the appropriate 12 month period or the year following
shall be lost unless specific arrangements are made between the parties, which
arrangements are to be confirmed in writing and signed by each of the parties
hereto prior to the expiration of the said period.



 * TERMINATION
   
   
   
   

This agreement and the employment of the Employee hereunder may be terminated in
the following manner:



 * Termination by the Employer
   
   
   
   
    * This agreement may be terminated effective at any time for cause by the
      Employer giving notice in writing of such termination to the Employee. If
      this agreement and the employment of the Employee hereunder is so
      terminated pursuant to this clause (Q, the Employee shall receive any
      statutory benefits to which the Employee shall be entitled and shall
      continue to accrue and receive the Employee's said annual salary and
      benefits through to the date of termination indicated in the termination
      notice and no more.
      
      
      
      
    * This agreement and the employment of the Employee hereunder may be
      terminated at any time by the Employer giving to the Employee such notice,
      or payment in lieu thereof, as is prescribed by the laws of the United
      Kingdom, but in no event shall the Employee receive an accumulated total
      of less than six (6)
      
      
      
      
      
      
      
      

months base salary. In addition, in the event that the Employer terminates the
agreement by reason of the Employee becoming redundant, Employee shall receive
an additional one (1) months base salary per year of completed service to a
maximum of 12 months base salary (ie. in the case of termination for redundancy,
a maximum of 12 months base salary is attained after six years of completed
employment).



With respect to non-salary benefits the same shall continue for only that period
prescribed by the laws of the United Kingdom.



 * Termination by the Employee
   
   
   
   

This agreement and the employment of the Employee hereunder may be terminated at
any time by the Employee giving to the Employer two (2) months notice.



 * Termination by Mutual Agreement
   
   
   
   

This agreement and the employment of the Employee hereunder may be terminated by
mutual agreement of the parties hereto in writing, in which event the Employee
shall continue to accrue and receive the Employee's said annual salary and
benefits through to the date of termination reached pursuant to such mutual
agreement.



d. Termination by Death



This agreement and the employment of the Employee hereunder shall be
automatically terminated by the death of the Employee. All compensation to the
Employee shall cease at the Employee's death.



 * Duty to Mitigate
   
   
   
   

None of the provisions of this agreement shall relieve the Employee from the
Employee's duty to mitigate any and all damages resulting from the termination
of this agreement or the employment of the Employee hereunder.



 * Effect of Termination on Stock Options
   
   
   
   

Any unvested stock options as of the date of termination of employment shall
expire as of the effective date of termination and no stock options shall
continue to vest during the notice period, if any. All vested options shall
expire immediately at the close of business on the effective date of termination
if the termination is b. above or for a reason deemed to be gross misconduct, or
poor performance unless exercised prior to that time. In all other cases of
termination, vested options shall expire thirty (30) days following the
effective date of termination, unless exercised prior to that time. The
effective date of termination is the date specified in the notice (a and b
above), established by mutual agreement (c above) or the date of death (d above)
and shall not be affected by the subsequent decision of any Court or other body
that the termination was improper, unlawful or otherwise deficient in any
respect.



 * CONFIDENTIALITY , NON-DISCLOSURE AND NON-COMPETITION
   
   
   
   

 * The Employee agrees to hold in strict confidence the business and affairs of
   the Employer and each of its customers/clients. The Employee agrees that
   during the term of this agreement or any renewal thereof or at any time
   thereafter, the Employee will not directly or indirectly disclose to any
   third party or use for any purpose other than that of the Employer without
   the prior written approval of the Employer, the following:
   
   
   
   
    * Information disclosed to the-Employer by or on behalf of a customer/client
      prospective customer/client;
      
      
      
      
    * Information respecting the identity of any customer/client of the
      Employer;
      
      
      
      
    * Information otherwise disclosed to the Employer on a confidential basis by
      third parties, and
      
      
      
      
    * Information otherwise identified to the Employee as confidential
      information of the Employer including without limitation any part of the
      Employer's computer systems, software source code, system logic, systems,
      marketing plans, patents, trade secrets, know-how, technical expertise,
      financial information, product information, customer information,
      remuneration packages and other Information relating to the business of
      the Employer, whether verbal or written, regardless of the form or medium,
      with respect to the business of the Employer, as well as all proprietary
      and other information of a confidential nature which is provided to the
      Employer by third parties.
      
      
      
      



 * The Employee's obligations of confidence described above include, without
   limiting the generality of the foregoing:
   
   
   
   



 * Refraining from copying the Employer's confidential information without the
   Employer's prior written permission or as required by the Employee's duties.





 * Refraining from removing the Employer's confidential information from the
   Employer's premises without the written permission of the Employer.





 * Immediately returning upon request the confidential information of the
   Employer in the possession or control of the Employee.



 * Taking every reasonable step to prevent third parties from examining and/or
   making copies of any documents or papers (whether in electronic or hard copy
   form) prepared by the Employee or that come into the Employee's possession or
   under the Employee's control by reason of the Employee's employment
   hereunder;



 * Using the Employee's best efforts to follow all security policies of the
   Employer, and
 * Upon termination of this agreement, turning over to the Employer all
   documents or papers (whether in electronic or hard copy form} and any other
   materials in the Employee's possession or under the Employee's control that
   relate to the business of the Employer or its customers/clients.



 * The Employee's obligations of confidence described above do not apply to
   information which is
   
   
   
   



 * available to the public other than by breach of obligations of confidence
   owed by the employee;

   

   
   
   
   



 * rightfully received by the Employee, outside of the course of the Employee's
   employment, from a third party without confidentiality limitations;

   

   
   
   
   



 * independently developed by the Employee without recourse to any confidential
   information of the Employer or its customers/clients; or

   

   
   
   
   



 * known to the Employee prior to first receipt of the same in the course of the
   Employee's employment.





The mingling of confidential information with information that falls within one
or more of the exceptions above shall not impair the status of, or obligations
of confidence and non use respecting, the confidential parts.



 * The Employee agrees to promptly advise the Employer of any information known
   to the Employee prior to the Employee's employment with the Employer which
   could be considered confidential information but which the Employee considers
   to be excluded from the provisions of this agreement. The Employee further
   agrees to disclose any information which the Employee believes is qualified
   by this paragraph before acting upon it.
   
   
   
   
 * The Employee acknowledges that the Employee has a fiduciary obligation to the
   Employer and the Employee agrees that the Employee will not during the
   Employee's employment with the Employer or within 12 months thereafter,
   directly or indirectly:
   
   
   
   
    * hire or attempt to obtain the withdrawal from the Employer or its
      affiliates of any of their respective Employees or consultants;



 * approach, solicit, service or deal with any customer/client, potential
   customer/client or maturing business opportunity of the Employer or its
   affiliates in order to attempt to direct any such customer/client, potential
   customer/client or maturing business opportunity away from the Employer or
   its affiliates;
   
   
   
   
 * solicit or divert any business away from the Employer or its affiliates;
   
   
   
   
 * induce or persuade any customer/client, potential customer/client, supplier,
   agent or other person under contract or otherwise associated or doing
   business with the Employer or its affiliates to reduce or alter any such
   association or business with the Employer or its affiliates; or
 * otherwise interfere or attempt to interfere with any of the contractual,
   business or economic relationships of the Employer or its affiliates with
   other parties.
   
   
   
   

f . The Employee agrees that the Employee will not either:



 * during the Employee's employment with the Employer; or



 * within 6 months thereafter within fifty (50) miles of any location of the
   Employer where the Employee has performed services within the preceding two
   years: or



 * within 6 months thereafter within fifty (50) miles of any location where the
   Employer has carried on business within the preceding two years;



serve as an executive, officer, director, employee or in any advisory capacity
with any competitor, in whole or in part, of the Employer, or either
individually or in partnership or jointly or in conjunction with any person or
person's firm , trust, partnership, association, syndicate or corporation, as
principal, agent, shareholder, trustee or in any other matter whatsoever
otherwise carry on or be engaged in or be concerned with any person or persons,
firm, trust, partnership, association, syndicate or corporation which is a
competitor, in whole or in part, of the Employer, except as a shareholder
holding less than two percent of the outstanding shares or securities of any
such corporation whose shares or securities are listed and posted for trading on
a stock exchange recognized for such purpose by the Ontario Securities
Commission. Notwithstanding the foregoing, if such competitor has two or more
divisions located at different addresses then this paragraph will not prohibit
the Employee from becoming engaged in a division that neither develops nor
markets software competitive with the software owned or marketed by the Employer
nor provides services that are competitive with the services provided by the
Employer provided further that in such case all other obligations of the
Employee under this agreement shall continue to apply.



 * The Employee acknowledges that a breach of any of the foregoing provisions
   will give rise to irreparable harm and injury non-compensable in damages.
   Accordingly, the Employer or such other party may seek and obtain injunctive
   relief against the breach or threatened breach of the foregoing provisions,
   in addition to any other legal remedies which may be available. To the best
   of the Employee's knowledge at the time of signing this agreement, the
   Employee acknowledges and agrees that the covenants contained herein are
   necessary for the protection of the Employer's legitimate business interests.
   The Employee further agrees to notify the Employer immediately of any breach
   of the Employee's obligations under this agreement which comes to the
   attention of the Employee.
   
   
   
   
 * The provisions of this paragraph shall survive the termination of the
   employment relationship herein and shall be enforceable not withstanding the
   existence of any claim or cause of action of the Employee against the
   Employer whether predicated upon this agreement or otherwise.
   
   
   
   

 * OWNERSHIP OF PROPERTY
   
   
   
   
    * The Employee agrees that during the term of his employment with the
      Employer and thereafter any and all equipment, devices or other property
      provided to the Employee by the Employer shall remain the property of the
      Employer. The foregoing shall include all property (whether in electronic
      or hard copy form) including without limitation computers, peripherals,
      software, cellular phones and any other equipment;
      
      
      
      
    * Upon termination of this agreement, the Employee shall immediately return
      to the Employer any and all of the foregoing property and shall return to
      the Employer any other property which has been leased or rented by the
      Employer for use by the Employee.
      
      
      
      

 * INVENTIONS, DISCOVERIES, INDUSTRIAL DESIGNS, ETC.
   
   
   
   

 * If, during the term of this agreement or any renewal hereof, the Employee
   should:
   
   
   
   
    * Conceive or make any invention or discovery, whether patentable or not;
      
      
      
      
    * Become the author of any design capable of being protected as an
      industrial design, design patent or other design protection;
      
      
      
      
    * Become the author of any work in which copyright may exist;
      
      
      
      
    * Develop any confidential information which may be capable or being
      protected as a trade secret;
      
      
      
      

and if such invention, discovery, design, work or confidential information
relates in any way to the business of the Employer or any affiliated entity,
such invention, discovery, industrial design, work or confidential information
shall be the sole and exclusive property of the Employer or any affiliated
entity .The Employee agrees during the term of his employment with the Employer
and thereafter to promptly disclose to the Employer all details and information
related thereto and to execute on demand any applications, transfers,
assignments, moral rights waivers and other documents as the Employer may
consider necessary or advisable for the purpose of vesting in the Employer or
its designate full title to and enjoyment of such invention, discovery,
industrial design, work or confidential information, and to assist in every way
possible in the prosecution of applications for the registration of intellectual
property rights relating thereto.



 * The foregoing shall apply to all improvements, inventions, know-how and
   discoveries, technology, patents, copyrightable materials, computer programs,
   designs, documentation, processes, techniques or procedures in any way
   related to the Employer's business which are developed, invented, or written
   by the Employee alone or together with others, including all derivative works
   during the course of the Employee's employment with the Employer, or at any
   time using the Employer's confidential information.
   
   
   
   
 * The Employee acknowledges that from time to time, the Employer uses the
   image, likeliness, voice or other representation of its Employee's in
   connection with the production of corporate reports, advertising and
   promotional materials and training videos. The Employee hereby agrees that
   if, during the course of the Employee's employment with the Employer, the
   Employee participates in such productions, the Employer may use the
   Employee's image, likeness, voice or other representation in perpetuity, in
   all media and in an territories for the purposes described above without
   further compensation to the Employee.
   
   
   
   

 * DISCLOSURE
   
   
   
   

 * The Employee acknowledges that the Employee is not a party to any prior
   agreements which have created, or which could create in any third party
   rights which are or could become inconsistent with the Employee's obligations
   herein, and the Employee agrees that the Employee will fully disclose to the
   Employer at the Employee's earliest opportunity any such prior agreements as
   well as any claims made or notices provided by a third party which allege any
   such agreement or interest.
   
   
   
   
 * The Employee undertakes and agrees that after the termination of the
   Employee's employment hereunder and prior to entering into any contractual
   relationship with any other party to serve as an officer, director, employee,
   partner, advisor, joint-venturer or in any other capacity with any other
   business, undertaking, association, partnership, firm, enterprise or venture,
   the Employee shall disclose to such other party the terms of this Agreement.
   
   
   
   

 * APPLICABLE LAW
   
   
   
   

This agreement and the rights and obligations of the parties hereunder shall be
construed and governed in accordance with the laws of the United Kingdom.



 * ENTIRE AGREEMENT



This agreement contains the entire understanding and agreement between the
parties hereto with respect to the employment of the Employee and the subject
matter hereof and any and all previous agreements and representations, written
or oral, express or implied, between the parties hereto or on their behalf,
relating to the employment of the Employee by the Employer and the subject
matter hereof, are hereby terminated and cancelled and each of the parties
hereto hereby releases and forever discharges the other of and from all manner
of actions, causes of action, claims and demands whatsoever under or in respect
of any such prior agreements and representations. Except as provided herein, no
amendment or variation of any of the provisions of this agreement shall be valid
unless made in writing and signed by each of the parties hereto.



 * SEVERABILITY



In the event that any provision herein or part thereof shall be deemed void,
invalid, illegal or unenforceable by a court or other lawful authority of
competent jurisdiction, this agreement shall continue in force with respect to
the enforceable provisions and all rights accrued under the enforceable
provisions shall survive any such declaration, and any non-enforceable provision
shall, to the extent permitted by law, be replaced by a provision which, being
valid, comes closest to the intention underlying the invalid, illegal or
unenforceable provision.



 * NOTICES
   
   
   
   

Any consent, approval, notice, request, or demand required or permitted to be
given by one party to the other shall be in writing (including, without
limitation, telex or telecopy communications) to be effective and shall be
deemed to have been given on the earlier of receipt or the fifth day after
mailing by registered mail as follows:



 * If to the Employer, to it at;



Corel Corporation

1600 Carling Avenue

Ottawa, Ontario

K1Z 8R7



b) If to the Employee, at:



Amanda Bedborough

Pharos

Fishery Road

Bray

Berks, UK

SL6 1UN



or such other address as may have been designated by written notice.



Any consent, approval, notice, request or demand aforesaid if delivered, telexed
or telecopied shall be deemed to have been given on the date of such delivery,
telex or telecopy transmission. Any such delivery shall be sufficient, inter
alia, if left with an adult person at the above address of the Employee in the
case of the Employee, and if left with the receptionist at the above address of
the Employer in the case of the Employer. The Employer or the Employee may
change its or the Employee's address for service, from time to time, by notice
given in accordance with the foregoing.



 * NON WAIVER
   
   
   
   

The parties acknowledge and agree that a failure by either party to enforce any
particular provision of this agreement shall not be considered a waiver of any
of its rights and will not release the other party of any responsibility for
performance under this agreement.





 * INDEPENDENT LEGAL ADVICE
   
   
   
   

The Employee acknowledges that the Employee is aware that the Employee has the
right to obtain independent legal advice before signing this agreement. The
Employee hereby acknowledges and agrees that either such advice has been
obtained or that the Employee does not wish to seek or obtain such independent
legal advice. The Employee further acknowledges and agrees that the Employee has
read this agreement and fully understands the terms of this agreement, and
further agrees that all such terms are reasonable and that the Employee signs
this agreement freely, voluntarily and without duress.



 * AGREEMENT CONTINGENT ON CLOSING.
   
   
   
   

Employee and Employer agree that this agreement shall only go into effect if
there is a successful closing of the Merger. Upon closing, Employee shall
execute any further document or take such other action as Employer may require
to release any and all obligations of Employer or Micrografx, their
predecessors, successors and affiliated companies under any prior agreement or
arising by any other means, in respect of the services provided by Employee to
Micrografx prior to closing.



IN WITNESS WHEREOF the parties hereto have duly executed this agreement as of
the date first above written.



) COREL CORPORATION

)

)

)

)

) Per:_________________________c/s

) I have authority to bind the corporation

)

)

)

) _______________________________

) Witness as to the signature of Amanda Bedborough



) _________________________________

Amanda Bedborough